     Case 3:20-cv-02420-JLS-BLM Document 22 Filed 05/19/21 PageID.299 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARTIN TRIM, on behalf of himself                   Case No.: 20-CV-2420 JLS (BLM)
     and all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION FOR DISMISSAL OF
     v.                                                  ACTION WITH PREJUDICE
14
                                                         AS TO PLAINTIFF AND WITHOUT
     WAKEFIELD & ASSOCIATES, INC.,
15                                                       PREJUDICE AS TO THE PUTATIVE
                                      Defendant.         CLASS PURSUANT TO
16
                                                         FED. R. CIV. P. 41(a)(1)(A)(ii)
17
                                                         (ECF No. 21)
18
19         Presently before the Court is the Parties’ Joint Motion for Dismissal of Action with
20   Prejudice as to Plaintiff and Without Prejudice as to the Putative Class Pursuant to Fed. R.
21   Civ. P. 41(a)(1)(A)(ii) (“Joint Mot.,” ECF No. 21). Good cause appearing, the Court
22   GRANTS the Joint Motion. The Court DISMISSES this action WITH PREJUDICE as
23   to Plaintiff Martin Trim and WITHOUT PREJUDICE as to the putative class. As agreed
24   by and between the Parties, each shall bear its own attorneys’ fees and costs.
25         IT IS SO ORDERED.
26   Dated: May 19, 2021
27
28

                                                     1
                                                                              20-CV-2420 JLS (BLM)
